ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on October 28, 1969 (227 So.2d 697) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 7, 1970 (240 So.2d 474) and mandate dated November 24, 1970, now lodged in this court, quashed this court’s opinion and judgment and remanded the cause with directions to further remand the cause to the trial court with instructions to set aside the judgment for defendant and grant a new trial;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on November 19, 1969 is withdrawn, the opinion and judgment of this court filed October 28, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the cause is remanded to the trial court with instructions to set aside the judgment for the defendant and grant a new trial. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) F.A.R., 32 F.S.A.).